  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRADLEY JOSEPH STEIGER,             )
                                    )
     Plaintiff,                     )
                                    )        CIVIL ACTION NO.
     v.                             )          2:16cv893-MHT
                                    )               (WO)
STATE ATT’Y GEN. LUTHER             )
STRANGE, et al.,                    )
                                    )
     Defendants.                    )

                                  ORDER

    Now   before    the    court    are    plaintiff’s      objections

(Doc. 67), filed on June 23, 2021, to the United States

Magistrate Judge’s Order (Doc. 66) entered on May 27,

2021, which denied plaintiff’s request to re-open this

civil action.

    Under    Rule   72(a)    of    the    Federal   Rules    of   Civil

Procedure,   when   a     magistrate      judge   issues    a   written

order on a non-dispositive motion, “[a] party may serve

and file objections to the order within 14 days after

being served with a copy.               A party may not assign as

error a defect in the order not timely objected to.”
Here, the court’s order was mailed to Steiger on May

27, 2021. Assuming--quite generously--that it took a

week for plaintiff to receive the order in the mail,

his   deadline    to    file   objections     to   the   magistrate

judge’s order expired on June 17, 2021.*                 Plaintiff,

however, failed to file his objections within the time

allowed   by     the   Federal   Rules   of    Civil     Procedure.

Therefore,     the     court   finds   plaintiff’s       objections

untimely filed, and they are due to be overruled on

this ground.




     * When plaintiff filed the instant complaint, he
was a state inmate. Since filing the complaint,
plaintiff has been released from custody and is no
longer serving a term of imprisonment (see Motion to
Renew Complaint (Doc. 64) at 1) or supervised release
(see United States v. Steiger, 2:00cr170-ECM (M.D.
Ala.)). Therefore, the “mail box rule,” which deems a
pro se inmate’s court document or other filing as
having been filed the date it is delivered to prison
officials for mailing (see Houston v. Lack, 487 U.S.
266, 271-272 (1988)), does not apply and, based on the
date   plaintiff   signed  his   objections--June  18,
2021--would   not   apply   even   if   plaintiff  was
incarcerated.

                                 2
                             ***

    Accordingly,   it   is     ORDERED   that   plaintiff’s

objections (Doc. 67) are overruled as untimely under

Rule 72(a) of the Federal Rules of Civil Procedure.

    This case remains closed in this court.

    DONE, this the 28th day of June, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                              3
